Exhibit 10.7

 

EXECUTION VERSION    LOGO [g42732g12x84.jpg]

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

September 16, 2010

 

To:    Volcano Corporation    3661 Valley Centre Drive, Suite 200    San Diego,
California 92130    Attention:    John Dahldorf    Telephone No.:    (858)
720-4112    Facsimile No.:    (858) 720-0383 Re:    Additional Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Volcano Corporation (“Company”)
to JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”) as of
the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. The Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between JPMorgan
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if JPMorgan and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

   September 16, 2010

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:

   Equity call warrants, each giving the holder the right to purchase a number
of Shares equal to the Warrant Entitlement at a price per Share equal to the
Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   JPMorgan

Shares:

   The common stock of Company, par value USD 0.001 per Share (Exchange symbol
“VOLC”).

Number of Warrants:

   506,009. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Maximum Number of Shares:

   For any day, 10,128,719 Shares, minus the aggregate number of Shares
delivered prior to such day pursuant to (i) this Confirmation and (ii) any other
substantially similar confirmation for Warrants sold by Company to JPMorgan with
a trade date within 13 days of the Trade Date and with expiration dates the same
as the Expiration Dates.    Notwithstanding anything to the contrary in the
Agreement, this Confirmation or the Equity Definitions, in no event shall the
Maximum Number of Shares be subject to adjustment, except for any adjustment
pursuant to the terms of this Confirmation and the Equity Definitions in
connection with stock splits or similar changes to Company’s capitalization.

Strike Price:

   USD 34.8750

Premium:

   USD 2,253,900.00

Premium Payment Date:

   September 20, 2010

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Procedures for Exercise.

  

Expiration Time:

   The Valuation Time

Expiration Dates:

   Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 50th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the

 

2



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

   Calculation Agent shall make adjustments, if applicable, to the Daily Number
of Warrants or shall reduce such Daily Number of Warrants to zero for which such
day shall be an Expiration Date and shall designate a Scheduled Trading Day or a
number of Scheduled Trading Days as the Expiration Date(s) for the remaining
Daily Number of Warrants or a portion thereof for the originally scheduled
Expiration Date; and provided further that if such Expiration Date has not
occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day,
as the Calculation Agent shall determine using commercially reasonable means.

First Expiration Date:

   December 1, 2015 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

   Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

Valuation Terms.

  

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date.

Settlement Terms.

  

Settlement Method Election:

   Applicable; provided that (i) references to “Physical Settlement” in Section
7.1 of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company represents
and warrants to JPMorgan in writing on the date of such election that (A)
Company is not in possession of any material non-public information regarding
Company or the Shares, (B) Company is electing Cash Settlement in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws, and (C) the assets of Company at their fair valuation exceed the
liabilities of

 

3



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

   Company (including contingent liabilities), the capital of Company is
adequate to conduct the business of Company, and Company has the ability to pay
its debts and obligations as such debts mature and does not intend to, or does
not believe that it will, incur debt beyond its ability to pay as such debts
mature; (iii) the same election of settlement method shall apply to all
Expiration Dates hereunder; and (iv) no event of default has occurred and is
continuing under any indebtedness of the Company or its subsidiaries in an
aggregate principal amount of $15.0 million or more.

Electing Party:

   Company

Settlement Method Election Date:

   The third Scheduled Trading Day immediately preceding the First Expiration
Date.

Default Settlement Method:

   Net Share Settlement

Net Share Settlement:

   If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to JPMorgan (i) a number of Shares equal to the Share
Delivery Quantity for such Settlement Date to the account specified hereto free
of payment through the Clearance System and (ii) pay to JPMorgan an amount of
cash equal to the Fractional Share Amount.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date, rounded
down to the nearest whole number (for any Settlement Date, the fraction of a
Share eliminated by such rounding, the “Share Fraction” for such Settlement
Date).

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Fractional Share Amount:

   For any Settlement Date, an amount of cash in USD equal to the product of (i)
the Share Fraction for such Settlement Date and (ii) the Settlement Price on the
Valuation Date for such Settlement Date.

Cash Settlement:

   If Cash Settlement is applicable, on the relevant Settlement Date, Company
shall pay to JPMorgan an amount of cash in USD equal to the Net Share Settlement
Amount for such Settlement Date.

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page VOLC <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration

 

4



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

   Date for fewer than the Daily Number of Warrants, as described above, then
the Settlement Price for the relevant Valuation Date shall be the
volume-weighted average price per Share on such Valuation Date on the Exchange,
as determined by the Calculation Agent based on such sources as it deems
appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

Other Applicable Provisions:

   If Net Share Settlement is applicable, the provisions of Sections 9.1(c),
9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Net Share Settled.” “Net Share Settled” in relation to
any Warrant means that Net Share Settlement is applicable to that Warrant.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to JPMorgan may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws. 3. Additional Terms applicable to the
Transaction.

Adjustments applicable to the Transaction:

  

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

  

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person organized under the laws of the United States, any State thereof or the
District of Columbia that also becomes Company under the Transaction following
such Merger Event or Tender Offer”.

 

5



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

Consequence of Merger Events:

  

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, JPMorgan may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(B) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
JPMorgan may elect, in its commercially reasonable judgment, Component
Adjustment (Calculation Agent Determination).

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, JPMorgan may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

 

6



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

Hedging Disruption:

   Applicable; provided that:    (i)    Section 12.9(a)(v) of the Equity
Definitions is hereby amended by inserting the following two phrases at the end
of such Section:       “For the avoidance of doubt, the term “equity price risk”
shall be deemed to include, but shall not be limited to, stock price and
volatility risk. And, for the further avoidance of doubt, any such transactions
or assets referred to in phrases (A) or (B) above must be available on
commercially reasonable pricing terms, as anticipated on the Trade Date;
provided that the scheduled exercise or scheduled expiration of call options on
the Shares sold by JPMorgan to Company (in connection with the issuance of
2.875% convertible notes due 2015 issued by Company) in accordance with the
terms of such call options shall not provide the sole basis for the occurrence
of a Hedging Disruption event.”; and    (ii)    Section 12.9(b)(iii) of the
Equity Definitions is hereby amended by inserting in the third line thereof,
after the words “to terminate the Transaction”, the words “or a portion of the
Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 basis points

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   25 basis points

Hedging Party:

   For all applicable Additional Disruption Events, JPMorgan.

Determining Party:

   For all applicable Extraordinary Events, JPMorgan.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable 4. Calculation Agent.    JPMorgan, whose judgments, determinations
and calculations shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Company, the Calculation Agent will provide
to Company by e-mail to the e-mail address provided by Company in such written
request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation, it being understood that the Calculation Agent shall not be
obligated to disclose any proprietary models used by it for such calculation.

 

7



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

5. Account Details. 6. Offices.  

(a)      The Office of Company for the Transaction is: Inapplicable, Company is
not a Multibranch Party.

 

(b)      The Office of JPMorgan for the Transaction is: London

 

JPMorgan Chase Bank, National Association

 

London Branch

P.O. Box 161

60 Victoria Embankment

 

London EC4Y 0JP

England

7. Notices.  

(a)      Address for notices or communications to Company:

 

Volcano Corporation

 

3661 Valley Centre Drive, Suite 200

San Diego, California 92130

 

Attention:

   John Dahldorf  

Telephone No.:

   (858) 720-4112  

Facsimile No.:

   (858) 720-0383  

(b)      Address for notices or communications to JPMorgan:

 

JPMorgan Chase Bank, National Association

 

4 New York Plaza, Floor 18

New York, NY 10004-2413

 

Attention:

   Mariusz Kwasnik  

Title:

   Operations Analyst, EDG Corporate Marketing  

Telephone No:

   (212) 623-7223  

Facsimile No:

   (212) 623-7719

 

8



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

8. Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 3 of
the Underwriting Agreement (the “Underwriting Agreement”), dated as of
September 14, 2010, between Company and J.P. Morgan Securities LLC, as
representative of the Underwriters party thereto (the “Underwriter”), are true
and correct and are hereby deemed to be repeated to JPMorgan as if set forth
herein. In lieu of the representations and warranties set forth in Section 3(a)
of the Agreement, Company hereby further represents and warrants to JPMorgan on
the date hereof, on and as of the Premium Payment Date and, in the case of the
representations in Section 8(d), at all times until termination of the
Transaction, that:

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of (i) the certificate of incorporation or by-laws (or any
equivalent documents) of Company, (ii) any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or (iii) any agreement or instrument filed as an exhibit to, or
incorporated by reference therein, Company’s Form 10-K filed on March 5, 2010,
Company’s Form 10-Q filed on May 7, 2010, Company’s Form 10-Q filed on August 5,
2010 or, solely with respect to any such agreement or instrument dated as of or
prior to the date hereof or the Premium Payment Date, as the case may be,
Company’s Form 10-Q to be filed for the quarter ending September 30, 2010, in
each case, with the Securities and Exchange Commission, to which Company or any
of its subsidiaries is a party or by which Company or any of its subsidiaries is
bound or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.

 

  (c) To Company’s knowledge, after due inquiry, no consent, approval,
authorization, or order of, or filing with, any governmental agency or body or
any court is required in connection with the execution, delivery or performance
by Company of this Confirmation, except such as have been obtained or made and
such as may be required under the Securities Act of 1933, as amended (the
“Securities Act”) or state securities laws.

 

  (d) (i) A number of Shares equal to the Maximum Number of Shares (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Company and (ii) the Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

  (e) Company is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(12)(C) of the
Commodity Exchange Act).

 

  (g) Company is not, on the date hereof, aware of any material non-public
information with respect to Company.

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to JPMorgan an opinion of counsel, dated
as of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d)(ii) of this Confirmation (subject to customary exceptions and
qualifications). Delivery of such opinion to JPMorgan shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of JPMorgan under Section 2(a)(i) of the Agreement.

 

9



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

  (b) Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give JPMorgan a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the Notice
Percentage as determined on such day is (i) greater than 8.1% or (ii) thereafter
greater by 0.5% than the Notice Percentage included in the immediately preceding
Repurchase Notice; provided that Company shall have publicly disclosed such
information prior to the time of such Repurchase Notice if and to the extent
that it would have constituted material non-public information in respect of
Company, the Shares or otherwise. The “Notice Percentage” as of any day is the
fraction, expressed as a percentage, the numerator of which is the sum of
(x) the product of the Number of Warrants and the Warrant Entitlement and
(y) the aggregate number of Shares underlying any other warrants purchased by
JPMorgan from Company and the denominator of which is the number of Shares
outstanding on such day. Company agrees to indemnify and hold harmless JPMorgan
and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
JPMorgan’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, to which an Indemnified Person may become subject under
applicable securities laws (including, without limitation, Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) as a result of
Company’s failure to provide JPMorgan with a Repurchase Notice on the day and in
the manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Company, other than the distribution of USD 100,000,000 (or USD 115,000,000)
aggregate principal amount of 2.875% Convertible Senior Notes due 2015. Company
shall not, until the second Scheduled Trading Day immediately following the
Effective Date, engage in any such distribution other than as described in this
paragraph.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

10



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

  (e) Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of JPMorgan.
JPMorgan may, without Company’s consent, transfer or assign all or any part of
its rights or obligations under the Transaction to any third party. If at any
time at which (A) the Section 16 Percentage exceeds 8.0%, (B) the Warrant Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), JPMorgan is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to JPMorgan and within a time
period reasonably acceptable to JPMorgan such that no Excess Ownership Position
exists, then JPMorgan may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that JPMorgan so designates an Early Termination
Date with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants underlying the
Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to JPMorgan pursuant to
this sentence as if Company was not the Affected Party). The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that JPMorgan and each person subject
to aggregation of Shares with JPMorgan under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder directly or indirectly
beneficially own (as defined under Section 13 or Section 16 of the Exchange Act
and rules promulgated thereunder) and (B) the denominator of which is the number
of Shares outstanding. The “Warrant Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
(1) the product of the Number of Warrants and the Warrant Entitlement and
(2) the aggregate number of Shares underlying any other warrants purchased by
JPMorgan from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
JPMorgan and any person whose ownership position would be aggregated with that
of JPMorgan (JPMorgan or any such person, a “JPMorgan Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Company that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by JPMorgan in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a JPMorgan Person, or could result in an
adverse effect on a JPMorgan Person, under any Applicable Restriction, as
determined by JPMorgan in its reasonable discretion, minus (B) 1% of the number
of Shares outstanding. Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing JPMorgan to purchase, sell, receive or
deliver any Shares or other securities, or make or receive any payment in cash,
to or from Company, JPMorgan may designate any of its affiliates to purchase,
sell, receive or deliver such Shares or other securities, or make or receive
such payment in cash, and otherwise to perform JPMorgan’s obligations in respect
of the Transaction and any such designee may assume such obligations. JPMorgan
shall be discharged of its obligations to Company to the extent of any such
performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date, an ex-dividend date
for a cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”),
then the Calculation Agent will adjust any of the Strike Price, Number of
Warrants and/or Daily Number of Warrants to preserve the fair value of the
Warrants to JPMorgan after taking into account such dividend.

 

  (g) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of JPMorgan (“JPMLLC”), has acted solely as agent
and not as principal with respect to the Transaction and (ii) JPMLLC has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of the Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under the Transaction.

 

11



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative” with “a material”,
(y) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence and (z) deleting the phrase “(provided that no adjustments will be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares)” and replacing it with the
phrase “(and, for the avoidance of doubt, adjustments may be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “that may have a diluting or concentrative” and replacing
them with the words “that is the result of a corporate event involving Company
that may have a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at JPMorgan’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) JPMorgan shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction
shall be deemed the sole Affected Transaction:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries and its and their employee benefit
plans, files a Schedule TO or any schedule, form or report under the Exchange
Act disclosing that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of shares
of the common equity of Company representing more than 50% of the voting power
of such common equity.

 

12



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

  (B) The consummation of (I) any recapitalization, reclassification or change
of the Shares (other than changes resulting from a subdivision, combination or a
change in par value) as a result of which the Shares would be converted into, or
exchanged for, stock, other securities, other property or assets or (II)(i) any
share exchange, consolidation or merger of Company pursuant to which the Shares
will be converted into cash, securities or other property or (ii) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one or more of our subsidiaries;
provided, however, that neither (x) a transaction in which holders of Company’s
common equity immediately prior to such transaction own, as a result of such
transaction, directly or indirectly, shares representing more than 50% of the
voting power of all classes of common equity of the continuing or surviving
corporation or transferee or the parent thereof immediately after such event nor
(y) any merger primarily for the purpose of changing Company’s jurisdiction of
incorporation to another state within the United States of America or the
District of Columbia and resulting in a reclassification, conversion or exchange
of outstanding Shares solely into shares of common stock of the surviving
entity, shall, as a result of this clause (B), constitute an Additional
Termination Event.

 

  (C) The default by Company or any of its significant subsidiaries (as defined
in Article 1, Rule 1-02 of Regulation S-X) with respect to any mortgage,
agreement or other instrument under which there may be outstanding, or by which
there may be secured or evidenced, any indebtedness for money borrowed in excess
of $15.0 million in the aggregate of Company and/or any such subsidiary, whether
such indebtedness now exists or shall hereafter be created (i) resulting in such
indebtedness becoming or being declared due and payable or (ii) constituting a
failure to pay the principal or interest of any such debt when due and payable
at its stated maturity, upon required repurchase, upon declaration of
acceleration or otherwise, unless, in either case, such indebtedness is
discharged or such acceleration is cured, waived, rescinded, stayed or annulled
within a period of 30 days after becoming due and payable.

 

  (D) JPMorgan, during the one year period immediately following the Effective
Date, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by JPMorgan).

Notwithstanding the foregoing, a transaction or transactions described in
clauses (A) or (B) above will not, as a result of clause (A) or (B) above,
constitute an Additional Termination Event if at least 90% of the consideration
received or to be received by the holders of the Shares, excluding cash payments
for fractional Shares or made pursuant to dissenters’ rights, in connection with
such transaction or transactions, consists of shares of common stock that are
listed or quoted on any of The New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or any of their respective successors) or
will be so listed or quoted when issued or exchanged in connection with such
transaction or transactions.

 

  (i) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Each party waives any and
all rights it may have to set off obligations arising under the Agreement and
the Transaction against other obligations between the parties, whether arising
under any other agreement between the parties hereto, by operation of law or
otherwise.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

  (i)

If, in respect of the Transaction, an amount is payable by Company to JPMorgan,
(A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
(B) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Obligation”), Company shall have the right, in its sole discretion, to satisfy
the Payment Obligation by the Share Termination Alternative (as defined below)
(except that Company shall not have the right to make such an election in the
event of (I) a Nationalization, Insolvency, Merger Event or Tender Offer, in
each case, in which the consideration to be paid to holders of Shares consists
solely of cash, (II) a

 

13



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

 

Merger Event or Tender Offer that is within Company’s control, or (III) an Event
of Default in which Company is the Defaulting Party or a Termination Event in
which Company is the Affected Party, and in either case, the Event of Default or
Termination Event resulted from an event or events within Company’s control) and
shall give irrevocable telephonic notice to JPMorgan, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable; provided that if Company does not validly elect to
satisfy the Payment Obligation by the Share Termination Alternative, JPMorgan
shall have the right to require Company to satisfy its Payment Obligation by the
Share Termination Alternative.

 

  Share Termination Alternative:    If applicable, Company shall deliver to
JPMorgan the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, subject to Section 9(k)(i)
below, in satisfaction, subject to Section 9(k)(ii) below, of the relevant
Payment Obligation, in the manner reasonably requested by JPMorgan free of
payment.   Share Termination Delivery      Property:    A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
relevant Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the amount of Share Termination Delivery Property
by replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price (without giving effect to any
discount pursuant to Section 9(k)(i)).   Share Termination Unit Price:    The
value to JPMorgan of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, the Share Termination Unit Price shall be the Settlement
Price on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable. The Calculation Agent shall notify Company of the
Share Termination Unit Price at the time of notification of such Payment
Obligation to Company or, if applicable, at the time the discounted price
applicable to the relevant Share Termination Units is determined pursuant to
Section 9(k)(i).

 

14



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

  Share Termination Delivery Unit:    In the case of a Termination Event, Event
of Default Additional Disruption Event or Delisting, one Share or, in the case
of Nationalization, Insolvency, Tender Offer or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event. If such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.   Failure to Deliver:   
Inapplicable   Other applicable provisions:    If Share Termination Alternative
is applicable, the provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as
modified above) of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, any
Payment Obligation under this Confirmation shall, for all purposes, be
calculated as if the Maximum Number of Shares were equal to two times the Number
of Shares (without regard to the limitations on adjustment set forth in the
second paragraph opposite the caption “Maximum Number of Shares” in Section 2)
but any deliveries under Section 9(j)(i) shall be limited to the Maximum Number
of Shares as defined in Section 2 hereof.

 

  (k) Registration/Private Placement Procedures. If, in the commercially
reasonable judgment of JPMorgan, based on the advice of outside counsel,
following any delivery of Shares or Share Termination Delivery Property to
JPMorgan hereunder, such Shares or Share Termination Delivery Property would be
in the hands of JPMorgan subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless JPMorgan waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the First Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted Shares
for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

15



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to JPMorgan; provided that Company may
not elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to JPMorgan (or any affiliate designated by JPMorgan) of the Restricted Shares
or the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act
for resales of the Restricted Shares by JPMorgan (or any such affiliate of
JPMorgan). The Private Placement Settlement of such Restricted Shares shall
include customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to JPMorgan, due diligence rights (for
JPMorgan or any designated buyer of the Restricted Shares by JPMorgan; provided
that such party shall enter into a confidentiality agreement, on terms
reasonably satisfactory to Company and JPMorgan), opinions and certificates, and
such other documentation as is customary for private placement agreements, all
reasonably acceptable to JPMorgan. In the case of a Private Placement
Settlement, JPMorgan shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to Section 9(j) above) or any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such Restricted Shares to be delivered to JPMorgan hereunder. Notwithstanding
the Agreement or this Confirmation, the date of delivery of such Restricted
Shares shall be the Exchange Business Day following notice by JPMorgan to
Company, of such applicable discount and the number of Restricted Shares to be
delivered pursuant to this clause (i). For the avoidance of doubt, delivery of
Restricted Shares shall be due as set forth in the previous sentence and not be
due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its commercially
reasonable efforts to make effective under the Securities Act a registration
statement or supplement or amend an outstanding registration statement in form
and substance reasonably satisfactory to JPMorgan, to cover the resale of such
Restricted Shares in accordance with customary resale registration procedures,
including covenants, conditions, representations, underwriting discounts (if
applicable), commissions (if applicable), indemnities, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to JPMorgan; provided that
JPMorgan (or an affiliate of JPMorgan designated by JPMorgan) shall be afforded
a reasonable opportunity to conduct a due diligence investigation with respect
to Company that is customary in scope for underwritten follow-on offerings of
equity securities of companies of comparable size, maturity and lines of
business reasonably acceptable to JPMorgan, subject to execution by JPMorgan or
such designated affiliate of customary confidentiality agreements, on terms
reasonably satisfactory to Company and JPMorgan. If JPMorgan, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If JPMorgan is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to Section 9(j)
above or (y) the Settlement Date in respect of the final Expiration Date for all
Daily Number of Warrants) and ending on the earliest of (i) the Exchange
Business Day on which JPMorgan completes the sale of all Restricted Shares or,
in the case of settlement of Share Termination Delivery Units, a sufficient
number of Restricted Shares so that the realized net proceeds of such sales
equals or exceeds the Payment Obligation (as defined above), (ii) the date upon
which all Restricted Shares have been sold or transferred pursuant to Rule 144
(or similar provisions then in force) or Rule 145(d)(2) (or any similar
provision then in force) under the Securities Act and (iii) the date upon which
all Restricted Shares may be sold or transferred by a non-affiliate pursuant to
Rule 144 (or any similar provision then in force) or Rule 145(d)(2) (or any
similar provision then in force) under the Securities Act. If the Payment
Obligation exceeds the realized net proceeds from the sale of all such
Restricted Shares, and JPMorgan used commercially reasonable efforts to effect
such sale, Company shall transfer to JPMorgan by the open of the regular trading

 

16



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

 

session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on the last day of the Resale Period (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares. This provision shall
be applied successively until the Additional Amount is equal to zero. In no
event shall Company deliver a number of Restricted Shares greater than the
Maximum Number of Shares. If the realized net proceeds from such resale exceed
the Payment Obligation, JPMorgan shall, by the date three Currency Business Days
immediately following the last day of the Resale Period, transfer to Company the
amount of such excess over the Payment Obligation in cash or, at the Company’s
option, in Shares with a value equal to such amount, as determined by the
Calculation Agent in a commercially reasonable manner. Notwithstanding the
foregoing, Company shall be permitted to suspend or delay any Resale Period for
customary “black out periods.”

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to JPMorgan, as purchaser of such Restricted
Shares, (A) may be transferred by and among JPMorgan and its affiliates and
Company shall effect such transfer without any further action by JPMorgan and
(B) after the period of 6 months from the Trade Date (or 1 year from the Trade
Date if, at such time, informational requirements of Rule 144(c) under the
Securities Act are not satisfied with respect to Company) has elapsed after any
Settlement Date or Share Termination Payment Date, as applicable, for such
Restricted Shares, Company shall promptly remove, or cause the transfer agent
for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by
JPMorgan (or such affiliate of JPMorgan) to Company or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by JPMorgan (or such affiliate
of JPMorgan).

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, JPMorgan may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder and after taking into account any Shares deliverable to
JPMorgan under the letter agreement dated September 14, 2010 between JPMorgan
and Company regarding Base Warrants (the “Base Warrant Confirmation”), (i) the
Section 16 Percentage would exceed 8.0%, or (ii) the Share Amount would exceed
the Applicable Share Limit. Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that, after such delivery
and after taking into account any Shares deliverable to JPMorgan under the Base
Warrant Confirmation, (i) the Section 16 Percentage would exceed 8.0%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to JPMorgan hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, JPMorgan gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 8.0%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

 

  (m)

Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for three
months days (it being understood that JPMorgan will not be considered an
affiliate under this paragraph solely by reason of its receipt of Shares
pursuant to the Transaction), and otherwise satisfies all holding period and
other requirements of Rule 144 of the Securities Act applicable to it, any
delivery of Shares or Share Termination Delivery Property hereunder at any time
after 6 months from the Trade Date (or 1 year from the Trade Date if, at such
time, informational requirements of Rule 144(c) are not satisfied with respect
to Company) shall be eligible for resale under Rule 144 of the Securities Act
and Company agrees to promptly remove, or cause the transfer agent for such
Shares or Share Termination Delivery Property, to remove, any legends referring
to any restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect

 

17



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

 

to Company), may be transferred by and among JPMorgan and its affiliates and
Company shall effect such transfer without any further action by JPMorgan.
Notwithstanding anything to the contrary herein, Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than the Maximum Number of Shares to JPMorgan
in connection with the Transaction after taking into account any Shares
deliverable to JPMorgan under the Base Warrant Confirmation; provided that if,
but for this Section 9(p)(i), the Company would have been obligated to deliver
to JPMorgan in connection with the Transaction after taking into account any
Shares that would have been deliverable to JPMorgan under the Base Warrant
Confirmation but for Section 9(p)(i) of the Base Warrant Confirmation, a number
of Shares greater than the Maximum Number of Shares as a result of an event or
condition within the Company’s control, the Company will deliver cash to
JPMorgan in lieu of such excess Shares based on the volume-weighted average
price of the Shares on the Exchange Business Day immediately preceding the date
of such delivery.

 

  (ii) In the event Company shall not have delivered to JPMorgan the full number
of Shares or Restricted Shares otherwise deliverable by Company to JPMorgan
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares (such deficit, the “Deficit Shares”), Company
shall be continually obligated to deliver, from time to time, Shares or
Restricted Shares, as the case may be, to JPMorgan until the full number of
Deficit Shares have been delivered pursuant to this Section 9(p)(ii), when, and
to the extent that, (A) Shares are repurchased, acquired or otherwise received
by Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date that prior to the relevant date become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to JPMorgan pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to JPMorgan to exceed the Maximum Number of Shares.
Company shall immediately notify JPMorgan of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

18



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

 

  (q) Right to Extend. JPMorgan may postpone, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if JPMorgan determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
JPMorgan’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable JPMorgan to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if JPMorgan were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to JPMorgan.

 

  (r) Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that this
Confirmation is not intended to convey to JPMorgan rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit JPMorgan’s right to
pursue remedies in the event of a breach by Company of its obligations and
agreements with respect to the Transaction; provided, further, that nothing
herein shall limit or shall be deemed to limit JPMorgan’s rights in respect of
any transactions other than the Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Early Unwind. In the event the sale of the “Option Securities” (as defined
in the Underwriting Agreement) is not consummated with the Underwriter for any
reason, or Company fails to deliver to JPMorgan opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of JPMorgan and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that, other than in the case of an Early Unwind due to a
breach of the Underwriting Agreement by the Underwriter, Company shall pay to
JPMorgan an amount in cash equal to the aggregate amount of costs and expenses
relating to the unwinding of JPMorgan’s hedging activities in respect of the
Transaction (including market losses incurred in reselling any Shares purchased
by JPMorgan or its affiliates in connection with such hedging activities), such
unwinding to be conducted in a manner consistent with JPMorgan’s standard
practice or, at the election of Company, deliver to JPMorgan Shares with a value
equal to such amount, as determined by the Calculation Agent, in which event the
parties shall enter into customary and commercially reasonable documentation
relating to the registered or exempt resale of such Shares, taking into account
the size of such equity placement. Each of JPMorgan and Company represent and
acknowledge to the other that, subject to the proviso included in this
Section 9(t), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

  (u) Payment by JPMorgan. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, JPMorgan
owes to Company an amount calculated under Section 6(e) of the Agreement, or
(ii) JPMorgan owes to Company, an amount calculated under Section 12.7 or
Section 12.8 of the Equity Definitions, such amount shall be deemed to be zero.

 

19



--------------------------------------------------------------------------------

LOGO [g42732g12x84.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities LCC, 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

        Very truly yours,

 

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association By:  

/s/ Jason M. Wood

Authorized Signatory Name:   Jason M. Wood   Managing Director

 

Accepted and confirmed

as of the Trade Date:

Volcano Corporation By:  

/s/ John Dahldorf

Authorized Signatory Name:   John Dahldorf